In Mandamus. On respondents’ motion for in camera review and relator’s memorandum in opposition,
It is ordered that the motion is denied insofar as the court has already ordered respondents to submit under seal for an in camera review an unredacted copy of the records for which they claim exemptions. It is ordered that the motion is granted in part insofar as respondents request additional time to submit the evidence under seal. The parties’ evidence, including the records to be submitted by respondents under seal, shall be due on May 16, 2011, and briefing will commence thereafter in accordance with the court’s previous schedule.
On respondents’ motion to quash the subpoena of Mahoning County Prosecutor’s Office Clerical Assistant Diane Stokes,
It is ordered that the motion is granted and the subpoena is quashed.
On relator’s motion for leave to file an amended exhibit instanter to his motion to compel discovery,
It is ordered that the motion is granted.
On respondents’ motion to supplement their response to relator’s motion to compel discovery,
It is ordered that the motion is granted.
On relator’s motion to compel discovery and respondents’ response,
It is ordered that the motion is denied.
O’Donnell, J., dissents in part and would deny the motion for in camera review as moot, hold the motion to compel in abeyance, and deny the motion to quash.